DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/25/2022 is acknowledged.
Accordingly, claims 14-16, 19, 20, 22, 24, 25, 28, 31, 33, 34, 36-40, 46 and 49 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 1-3, 5, 7 and 9 are currently under examination.
The election of SEQ ID NO:1 is also acknowledged. It is noted that SEQ ID NO:1 is not recited in elected claims under examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recite(s) the steps: “1) identifying a given set of candidate gRNAs that aligns to the consensus sequence of the reference virus; 2) comparing the given set of candidate gRNAs to the sequence of the test genomic material, thus assessing whether each candidate gRNA in the given set affects CRISPR/Cas9-mediated cleavage of the viral genomic region integrated in the virus infected subject” all of which may be practiced in the human mind. Such steps thus belong to the category of mental process for abstract idea. This judicial exception is not integrated into a practical application because there is no additional step(s) recited in claim 1 to implement the abstract idea for a practical application. The only other step is “sequencing the test genomic material isolated from a bodily sample from virus infected individual or a group of individual.” This step is directed to collecting sequence data so that the abstract idea may be carried out, which only add insignificant extra-solution activity to the abstract idea (MPEP210.07 II, 5th paragraph). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sequencing genomic material from bodily sample from a patient for further analysis is routinely practiced in the art.  As such, the claimed invention in claim is not patent eligible under 101.  
Claims 2, 3 and 5 does not recites any additional steps to be performed. As such, they are not patent eligible under 101 for same reason as discussed above.
Claim 7 recites a further step of “selecting a group of candidate gRNAs that have the highest number of individual instances of alignment for in the comparing step.” This is also a mental step that is part of the abstract idea.  Therefore, it does not add any elements that is significantly more than the judicial exception.
Claim 9 recites “the comparing step comprises applying a binding matrix which assigns a position-specific penalty for a mismatch between each candidate gRNA and the sequence of the test genomic material.” This step is also directed to a mental process because matrix is used to express collections of data for analysis, this binding matrix can be made with pen and paper.  MPEP 2106.04.III states that mental process can also involve human using a pen and paper.   Therefore, this step does not add any elements that is significantly more than the judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is unclear when this further counting step takes place in the context of the method claimed in claim 1. The recitation of “counting the number of individual instances of alignment between teach candidate gRNA and the sequence of the test genomic material” infers it is performed after “comparing” step because it is counting alignment between gRNA and test genomic material. However, the following sentence “further comprising selecting a group of gRNA that have the highest number of individual instances for alignment for use in the comparing step” infers that this step is performed before the “comparing” step. As such, the metes and bounds of the claim cannot be established.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Dampler (IDS).
Dampler disclose a method comprises: 1) performing sequence on genomic DNA isolated form PBMCs of 6 patients; 2) identifying a conserved region of HIV-1 LTR and number of gRNAs potentially needed per patient to target all known quasispecies, and aligning short read sequences to the HXB genome, wherein the comparison of the gRNA sequences to the test sample is performed (page 4, 2nd paragraph, Figure 1 and legend). 
Regarding claims 2, 3 and 5, Dampler disclose the viral genome region comprises HIV-1 LTR (page 4, 2nd paragraph).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dampler, in view of Kim (Journal of Bioinformatics and Computational Biology, 2004, vol.2, no.2, pages 289-307).
The teaching from Dampler is discussed above. 
However, Dampler does not teach applying a binding matrix that assigns position specific penalty for a mismatch when the comparison is being made.
Kim teaches a maximum likelihood approach for determining binding called binding matrix, wherein the binding matrix is most specific matrix based classifier and achieves significant improvements in specificity compared to other matrices.
It would have been obvious to an ordinary skilled in the art to apply binding matrix in the alignment of gRNA to the test genomic sequence based on combined teaching from Dampler and Kim. The ordinary skilled in the art would be motivated to do so because high specificity binding of the gRNA to the genomic target is required to minimizing off target effects of CRISPR based excision in host genome, and Kim teaches applying binding matrix improves specification in binding estimation.  The ordinary skilled in the art would have reasonable expectation of success to applying a binding matrix for determining the specificity of gRNA and its target in viral genome following combined teaching from Dampler and Kim. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636